NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HOWARD APPEL,                                   Nos. 19-56131, 19-56184

                Plaintiff-Appellee/Cross-       D.C. No. 3:18-cv-814-L-BGS
                Appellant,

 v.                                             MEMORANDUM*

ROBERT WOLF,

                Defendant-Appellant/Cross-
                Appellee.

                   Appeal from the United States District Court
                     for the Southern District of California
                   M. James Lorenz, District Judge, Presiding

                     Argued and Submitted December 7, 2020
                              Pasadena, California

Before: GRABER and BEA, Circuit Judges, and DORSEY,** District Judge.

      Robert Wolf appeals the district court’s denial of his motion to strike

Howard Appel’s defamation suit under California’s anti-SLAPP statute, California

Civil Procedure Code sections 425.16–.18. Wolf argues that the district court erred


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Jennifer A. Dorsey, United States District Judge for
the District of Nevada, sitting by designation.
when it held that his email seeking to initiate settlement of Appel’s lawsuit against

Wolf’s client, Concierge Auctions, LLC, was facially defamatory and that it was

neither protected conduct nor immunized by California’s litigation privilege. We

have jurisdiction under 28 U.S.C. § 1291 and the collateral-order doctrine. Hilton

v. Hallmark Cards, 599 F.3d 894, 900 (9th Cir. 2010). Reviewing de novo,

Planned Parenthood Fed’n of Am., Inc. v. Ctr. for Med. Progress, 890 F.3d 828,

832 (9th Cir. 2018), we affirm.1

      1. The district court erred when it held that Wolf’s email was not protected

conduct under section 425.16(e)(2). Courts considering a motion to strike under

California’s anti-SLAPP statute “must engage in a two-part inquiry.” Vess v.

Ciba-Geigy Corp. USA, 317 F.3d 1097, 1110 (9th Cir. 2003). First, the defendant

must show that the plaintiff challenges “an act in furtherance of protected

expression,” as defined by California statute. Metabolife Int’l, Inc. v. Wornick, 264

F.3d 832, 840 (9th Cir. 2001); see also Cal. Code Civ. P. § 425.16(e). Once he has

done so, “the plaintiff must show a ‘reasonable probability’ of prevailing [o]n [his]

claims for those claims to survive dismissal.” Metabolife Int’l, Inc., 264 F.3d at




1
  Because we affirm the district court’s order, we need not and do not reach
Appel’s conditional cross-appeal. See Hilton v. Mumaw, 522 F.2d 588, 603 (9th
Cir. 1975) (dismissing as moot a conditional cross-appeal of a nonfinal order “[a]s
to issues upon which we affirm” in the district court’s order).

                                          2
840 (citations omitted). A defendant’s insufficient showing at the first step, or a

plaintiff’s successful showing at the second, mandates denial of the motion. Id.

      Acts arising from a “defendant’s litigation activity”—which include

“communicative conduct such as the filing, funding, and prosecuting of a civil

action”—are generally considered protected conduct falling within section

425.16(e)(2)’s broad ambit. Rusheen v. Cohen, 128 P.3d 713, 717–18 (Cal. 2006)

(internal quotation marks omitted). This protection extends to “an attorney’s

communication with opposing counsel on behalf of a client regarding pending

litigation” and includes “an offer of settlement to counsel.” GeneThera, Inc. v.

Troy & Gould Pro. Corp., 171 Cal. App. 4th 901, 905, 908 (2009); see also Seltzer

v. Barnes, 182 Cal. App. 4th 953, 964 (2010). The district court misapplied

California law when it reasoned that Wolf’s email—which was sent to Appel’s

counsel, allegedly “begging for a phone[-]call discussion about possible settlement

of Appel’s case against Concierge”—was insufficiently concrete to qualify as

protected conduct. Section 425.16(e)(2) has no such “concreteness” requirement.

      2. But that error was harmless, as the district court correctly held that Appel

was reasonably likely to succeed on the merits of his claim, given that Wolf’s

email was facially defamatory and not immunized by California’s litigation

privilege. A claim for defamation under California law involves “a publication”

that is “false,” “defamatory,” “unprivileged,” and that “has a natural tendency to



                                          3
injure or that causes special damage.” Taus v. Loftus, 151 P.3d 1185, 1209 (Cal.

2007) (internal quotation marks and citations omitted). A plain reading of both

Appel’s complaint and Wolf’s email, which erroneously stated that Wolf knew

Appel and that Appel “had legal issues (securities fraud),” supports the district

court’s finding that Wolf’s statement “would have negative, injurious ramifications

on [Appel’s] integrity.” Appel’s allegations are sufficient to establish a reasonable

likelihood of success on the merits of a claim for libel per se. See Manzari v.

Associated Newspapers Ltd., 830 F.3d 881, 889 (9th Cir. 2016) (noting that, at the

second stage of the anti-SLAPP analysis, a plaintiff “need only convince us that

[his] claim has ‘minimal merit’”) (quoting Overstock.com, Inc. v. Gradient

Analytics, Inc., 151 Cal. App. 4th 688, 700 (2007)).

      In addition, Wolf’s defamatory statement is not privileged, despite being

made in the context of settlement negotiations. California’s expansive litigation

privilege, codified at California Civil Code section 47(b), applies to any

communication “(1) made in judicial or quasi-judicial proceedings; (2) by litigants

or other participants authorized by law; (3) to achieve the objects of the litigation;

and (4) that ha[s] some connection or logical relation to the action.” Rusheen, 128

P.3d at 718 (quoting Silberg v. Anderson, 786 P.2d 365, 369 (Cal. 1990)) (internal

quotation marks omitted). “To be privileged under section 47, a statement must be

‘reasonably relevant’ to pending or contemplated litigation.” Neville v. Chudacoff,



                                           4
160 Cal. App. 4th 1255, 1266 (2008) (emphasis omitted). As the California Court

of Appeal held in Nguyen v. Proton Technology Corp., the privilege “does not prop

the barn door wide open” for every defamatory “charge or innuendo,” merely

because the libelous statement is included in a presumptively privileged

communication. 69 Cal. App. 4th 140, 150 (1999). Appel established that Wolf’s

false insinuation that he had been involved in securities fraud is not reasonably

relevant to Appel’s underlying dispute with Concierge. Accordingly, the district

court properly denied Wolf’s anti-SLAPP motion to strike Appel’s complaint.

      AFFIRMED.




                                          5